             Case 2:20-cr-00217-JCC Document 94 Filed 12/23/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR20-217 RAJ
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   JOSE LUIS ARRENDONDO-VALDEZ,         )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Conspiracy to Distribute Controlled Substances; Asset Forfeiture
15
     Allegations
16
     Date of Detention Hearing:    December 23, 2020.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22



     DETENTION ORDER
     PAGE -1
             Case 2:20-cr-00217-JCC Document 94 Filed 12/23/20 Page 2 of 3




01          1.     Defendant is a native and citizen of Mexico, and all of his family ties are to that

02 country. Defendant lacks legal status in the United States and an immigration detainer has

03 been filed. Defendant has been charged with a drug offense, the maximum penalty of which

04 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

05 both dangerousness and flight risk, under 18 U.S.C. § 3142(e). Defendant does not contest

06 detention.

07          2.     Defendant is not employed.       The government alleges defendant and a co-

08 defendant were arrested in a vehicle with a large amount of U.S. currency, empty pound

09 packaging of suspected methamphetamine residue, and at least one firearm. has a lengthy

10 criminal record, including failures to appear with warrant activity. He does not have an

11 appropriate release plan. The government proffers information regarding measures taken at

12 the Federal Detention Center to address the risk of inmate and staff exposure to the covid-19

13 virus including temperature checks, health screening, masks and personal protective equipment,

14 and a two week quarantine for all inmates entering the facility. All staff are temperature-tested

15 and health screened when arriving at the facility. There have been no hospitalizations of

16 inmates due to the virus.

17          3.     Taken as a whole, the record does not effectively rebut the presumption that no

18 condition or combination of conditions will reasonably assure the appearance of the defendant

19 as required and the safety of the community.

20 It is therefore ORDERED:

21      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

22          General for confinement in a correction facility separate, to the extent practicable, from



     DETENTION ORDER
     PAGE -2
           Case 2:20-cr-00217-JCC Document 94 Filed 12/23/20 Page 3 of 3




01        persons awaiting or serving sentences or being held in custody pending appeal;

02     2. Defendant shall be afforded reasonable opportunity for private consultation with

03        counsel;

04     3. On order of the United States or on request of an attorney for the Government, the person

05        in charge of the corrections facility in which defendant is confined shall deliver the

06        defendant to a United States Marshal for the purpose of an appearance in connection

07        with a court proceeding; and

08     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

09        for the defendant, to the United States Marshal, and to the United State Pretrial Services

10        Officer.

11        DATED this 23rd day of December, 2020.

12

13                                                      A
                                                        Mary Alice Theiler
14                                                      United States Magistrate Judge

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
